PER CURIAM.
This cause coming on to be heard upon the petition of the First National Bank of Chicago, a national banking association, as trustee by consolidation with First Union Trust & Savings Bank, a corporation, formerly First Trust & Savings Bank, successor in trust by consolidation to Union Trust Company, organized and doing business under the laws of the state of Illinois, as trustee under the trust deed from Emil O. Erickson and Huida Maria Erickson, his wife, dated June 1, 1938, and filed for record in the office of the recorder of deeds of Cook county, Ill., on June 20, 1928, as Document No. 10062524, this day filed herein, and upon due notice to C. W. Mead, of Chicago, Ill., attorney for Emil Erickson and Huida Maria Erickson, copartners, Debtors, appellees, and Sonnenschein, Berk-son, Lautmann, Levinson & Morse, of Chicago, Ill., attorneys for the Reorganization Committee under the Deposit Agreement dated April 15, 1931, and the court being fully advised in the premises, and having heard the motion of the appellant herein to dismiss the appeal now pending in the above entitled cause, it is hereby ordered, adjudged, and decreed that this appeal be, and the same is hereby, dismissed, without costs; all’.costs having been paid.